Lowe, Ch. J.,
concurring. Inasmuch as the very well considered opinion by Mr. Justice Dillon is questioned by two members of the court, on one point, namely, that the marriage of the plaintiff with one of the joint wrongdoers has the effect in law to discharge the other defendants, I am induced to add a few considerations in order to exhibit the grounds of my concurrence therein.
There are some general principles of law clearly settled, alike applicable to joint torts as well as contracts, from" which may legitimately be deduced the rule which should govern and settle the point in dispute, in my opinion.
*3233. touts: sirena ac(fn/ra). on*e s“SI ti.on(ani6)s_re_ iease (ante), Whilst a tort committed by a number of persons is, in its nature, the separate act of each, yet it may be treated as joint and several, at the option of the injured party. If the plaintiff elects to fix a severa* lability upon them, yet he can have but one satisfaction, for the reason that' the injury is single and indivisible, and cannot be apportioned into parts, and hence, if satisfaction is made by one, he can have no contribution from the others. Now, a release by deed and for a consideration to one of several wrongdoers discharges all the others. This is a rule of law as little open to controversy as that which discharges joint and several obligors by a release to one of their number.
_re_ 1Siono?‘ law (ante), Indeed, it is not discovered from the books that there is any distinction in the doctrine of releases in the form or manner of its application to torts and that of eon-tracts. These releases, whether they apply to one or other, are of two kinds, express or implied, or, which is the same thing, those which are by deed and those which become so by operation of law. We all understand the force and meaning of a technical release in fact, and that its legal effect is the same, whether given to one of several wrongdoers or to one of several obligors.
We ask next whether releases in law or by necessary implication apply alike to and cover both classes of liabilities referred to, namely, those arising out of contracts, and those out of wrongs.
That they do extend to and embrace contracts is admitted, and the books give many familiar examples. Justice Dillon, in the opinion just read, refers to some of them. Among them thé case where an obligee intermarries with one of several obligors, on the same paper, the effect by operation of law is to release the liability of the others. ■
Story in his work on contracts, §§. 998, 999 and 1000 says, “ releases arise by mere operation of law in several ways:
*3241. By the assuming of a relation between the parties, inconsistent with the relation of creditor and debtor, as if the parties marry,” or if the debtor make his creditor his executor. ■
2. By' taking higher securities, as where a bond is substituted in place of a single contract debt, and has a remedy co-extensive with the original debt.
3. By either party making a material alteration in a specialty or written contract without the consent of the other party.”
These, without mentioning other examples, will sufficiently show the doctrine of implied releases, as it relates to contracts.
But the question still remains, whether this same rule of implied releases does or does not extend also to liabilities incurred by the commission of trespasses.
Why not? We find no such qualifications of the doctrine in the books, nor can we conceive of any good reason why a distinction should be made in the two descriptions of liabilities; one to be sure arises from debt, the other from an injury done, but both are to be discharged in money. Now upon this point Parsons, in his very excellent work on the law of contracts, first vol., p. 28, treating of the subject of joint parties, says: “It may be added, though not strictly within the law of contracts- that the effect of a release of damages to one of two wrongdoers, is the same as a release of debt; and it is in its operation a satisfaction of the whole claim arising out of the tort, and discharges all the parties.”
Again, on the succeeding page of the same volume he remarks: “Only a voluntary release by the party injured, or claimant, has the effect of discharging all, although given but to one; for if one or two who owe jointly either a debt or compensation for a wrong be discharged by operation of law, without the concurrence or consent of the *325party to whom the debt or compensation is due, he does not thereby lose his right to enforce his claim against those not discharged.
But, it is said, that if the discharge by operation of law is at the instance of the plaintiff, or be caused by him, then it operates as a discharge of the other debtors.
Prof Parsons unquestionably understands the law to be, that implied releases extend to wrongdoers as well as debtors. They must, however, be voluntary by the injured party, that is, the act which operates as a discharge of other parties implicated, must be done willingly, at the instance of the plaintiff, or caused by him.
_re_ marriage, “ ‘ Was not that the case with the plaintiff in this action? After the wrong of which he complains was committed, and before suit brought, did he not marry one °f the women notoriously implicated in the transaction and thereby voluntarily assume a relation wholly incompatible with his rights as an injured party, and her liability as a wrongdoer ? Certainly, for the reason, that by the act of marrying he so blended his remedial rights as against her on the one hand, and her-liability even to him on the other, that the law cannot take cognizance of one or the other. Their legal and social status are changed. New rights, responsibilities and duties are imposed by the marriage. She is thereby not only exonerated from the damage which she assisted others in committing, but is placed by the relation she holds to her husband, if this suit is to be maintained, where she can reap an advantage from her own wrong. Such a consequence the law does not permit; and hence the law intends that the intermarriage with one of the wrongdoers shall have the effect to release the others, and it is no answer to this, that the marriage can make no difference with the defendants in this suit, because if it had not occurred, they nevertheless could have been sued and held equally *326responsible, without including the plaintiff’s wife therein if she had remained single, and that, too, without the right of contribution from her. This is true, but the doctrine of releases by implication 'does not stand exclusively upon any such principle; it rather springs out of the policy of the law. Courts not unfrequently release parties under instruments which have been altered, and that, too, when the alteration did not in the least affect them injuriously. Why ? Because it is the policy of the law to maintain the integrity of such instrument intact and not to allow them to be tampered with by either party.
■ In this case, the defendants may or may not have suffered prejudice from the marriage of-one of their number with the plaintiff. However this may be, the fact remains that the plaintiff did marry one of the wrongdoers. By this act he has absolutely barred all right of recovery for the alleged injury, as against her, as effectually as if he had executed a written release to her for a valuable consideration. Not only so, but (what a written release would not have done) he has placed her, in virtue of her marital rights, in a position to reap the fruits of her own wrong, by sharing with him whatever compensation may be recovered from her co-trespassers.
I deduce from the foregoing the following conclusions • of law: 1. That the doctrine of implied releases extends to joint and several as well as to joint contracts; and that the reason why the marriage of the plaintiff with one of the co-obligors discharges the others is, not that he has done an act, the effect of which in law disables him from suing a part without suing all, and for that reason they are discharged (for whether joint or several, under' the Code of this State, suit could be maintained against one or more), but rather because he has done an act inconsistent with his relations as a creditor to the other parties, and involves the absurd consequenc^ that if he is *327allowed to sue the other parties, and recover the amount of the indebtedness as against them, they in law would have the right, on account of the co-liability of his wife to sue him in return for contribution. Such a practice being mischievous in its tendency, is deemed against the policy of the law, and hence it is adjudged that the marriage of the payee with one of the payors shall have the effect in law to discharge the others. 2. That the doctrine of implied releases extends to torts as well as to contracts. See both Parsons and Story on Contracts, supra.
It is true, all of the same reasons cannot be urged for the enforcement of the doctrine in such cases. For instance if compensation for damages be made by a part of the trespassers, they would have no right of contribution against the others.
But the second reason, and others of equivalent strength, apply in their full force, namely, a marriage with one of the wrongdoers, is just as inconsistent with the relations of the injured party and the trespasser, as though they were debtor and creditor; for as between them the right to recover compensation for damages on the one hand, and the liability to pay on the other, are united by the act of marriage in the plaintiff; and thereby works an absolute cancellation of all liability on the part of the wife, for the wrongcertainly as much so as if instead of marrying her he had executed and delivered a written release under seal.
This last act, without more, it is conceded, would, in law, at once discharge all the other co-trespassers. Why not the marriage covenant? It has precisely the same effect in law as the written release.
Both alike extinguish the right of action; nay more, the marriage contract has a much worse consequence, a mischief which public policy will and ought to rebuke, which has already been alluded to, that of introducing a practice whereby one of several joint trespassers obtain *328an actual benefit from her own wrong at the expense of others not more guilty, perhaps, than herself. Then again, as the marriage utterly extinguishes the right of action, so in contemplation of law it becomes a satisfaction of the claim as against the party with whom the plaintiff intermarries. And as he can have but one satisfaction, so it follows that the other co-wrongdoers are discharged.
In my opinion the necessity of upholding the doctrine of releases, both in fact and in law, is as urgent now as ever it was, that the principle itself is based upon grounds both adequate and legal, as well as founded in the policy of the law, and if in contravention of these the plaintiff has done an act which bars a right of action he must abide his own folly.